DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment to the abstract o the specification, the specification objection has been withdrawn.
In response the remarks filed 12/01/2020, the outstanding double patenting rejections have been withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
In the "Cross Reference to Related Application" section, status of theapplication 15/236,317 must be updated [see specification (page 1, par 0001)]. 
Page 15, para 0038; the reference numeral for platform layer "305" should apparently be -- 111 -- (See figure 3). 
Appropriate correction is required.

Claim Objections
Claims 5 - 7 are objected to because of the following informalities:  
Regarding claims 5 - 7, the limitation “the data processing system” lack proper antecedent basis.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4, 6, and 10 - 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 3, and 6 - 9 of U.S. Patent No. 10,552,226 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;

Instant Application No. 16/780,479
US Patent No. 10,552,226 B2
Claim 1, a computer implemented method comprising: receiving, from a host application executing on a host processor and on a platform layer, a request that specifies one or more processing capabilities for use by a processing task that can be performed by the host application, wherein the specified one or more processing capabilities are processing requirements for a-the processing task and are specified by the host application; and sending, from the platform layer, a compute identifier a compute identifier that identifies at least one of a set of processors and at least one of the set of processors performs a plurality of tasks in parallel, wherein the host application uses the compute identifier to perform the processing task.
1. A computer implemented method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request 
including data representing a processing requirement of the application program 
for the one or more processing devices; receiving, by the application program from the host processor, one or more compute identifiers that identify the one or more processing devices having device capabilities matching the processing requirement, at least one of the one or more compute identifiers specifying one or more physical compute devices coupled to the host processor, wherein the one or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central 
more compute identifiers to cause one of the one or more physical compute devices to execute the one or more threads of the application program instead of the host processor, wherein the physical device caused to execute the one or 
more threads of the application program is either a central processing unit (CPU) or a graphical processing unit (GPU).
2. The method of claim 1, wherein the one or more threads execute in the one or more physical compute devices concurrently with the application program running on the host processor.

1. A computer implemented method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request 
including data representing a processing requirement of the application program for the one or more processing devices; receiving, by the application program from the host processor, one or more compute identifiers that identify the one 
or more processing devices having device capabilities matching the processing requirement, at least one of the one or more compute identifiers 
or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central processing unit (CPU) and at least one graphics processing unit (GPU); and selecting, by the application program, at least one of the one or more compute identifiers to cause one of the one or more physical compute devices to execute the one or more threads of the application program instead of the host processor, wherein the physical device caused to execute the one or more threads of the application program is either a central processing unit (CPU) or a graphical processing unit (GPU).

1. A computer implemented method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request 
including data representing a processing requirement of the application program for the one or more processing devices; receiving, by the application program from the host processor, one or more compute identifiers that identify the one 
or more processing devices having device capabilities matching the processing requirement, 
or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central processing unit (CPU) and at least one graphics processing unit (GPU); and selecting, by the application program, at least one of the one or more compute identifiers to cause one of the one or more physical compute devices to execute the one or more threads of the application program instead of the host processor, wherein the physical device caused to execute the one or more threads of the application program is either a central processing unit (CPU) or a graphical processing unit (GPU).

1. A computer implemented method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request 
including data representing a processing requirement of the application program for the one or more processing devices; receiving, by the application program from the host processor, one or more compute identifiers that identify the one 

requirement, at least one of the one or more compute identifiers specifying one 
or more physical compute devices coupled to the host processor, wherein the one or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central processing unit (CPU) and at least one graphics processing unit (GPU); and selecting, by the application program, at least one of the one or more compute identifiers to cause one of the one or more physical compute devices to execute the one or more threads of the application program instead of the host processor, wherein the physical device caused to execute the one or more threads of the application program is either a central processing unit (CPU) or a graphical processing unit (GPU).

3. The method of claim 1, wherein the sending comprises: querying a processing configuration for the one or more physical compute devices by issuing application programming interface (API) calls to a platform layer, the processing configuration being associated with the device capabilities of the one or more physical compute devices, wherein the data representing the 

6. A non-transitory machine-readable storage medium having instructions stored therein which, when executed by a machine, cause the machine to perform a method, the method comprising: sending, to a host processor from an 
application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request including data representing a processing requirement of the application program for the 
one or more processing devices;  receiving, by the application program from the host processor, one or more compute identifiers that identify the one or more processing devices having device capabilities matching the processing requirement, at least one of the one or more compute identifiers specifying one or more physical compute devices coupled to the host processor, wherein the one 
or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central processing unit (CPU) and at least one graphics processing unit (GPU);  and selecting, by the application program, at least one of the one or more compute identifiers to cause one of the one or more physical compute devices 
7. The non-transitory machine-readable storage medium of claim 6, wherein the one or more threads execute in the one or more physical compute devices concurrently with the application program running on the host processor.

6. A non-transitory machine-readable storage medium having instructions stored therein which, when executed by a machine, cause the machine to perform a method, the method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request including data representing a processing requirement of the application program for the 
one or more processing devices;  receiving, by the application program from the host processor, one or more compute identifiers that identify the one or more processing devices having device capabilities matching the processing 
requirement, at least one of the one or more compute identifiers specifying one or more physical compute devices coupled to the host 

6. A non-transitory machine-readable storage medium having instructions stored therein which, when executed by a machine, cause the machine to perform a method, the method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request including data representing a processing requirement of the application program for the 
one or more processing devices;  receiving, by the application program from the host processor, one or more compute identifiers that identify the one or 
requirement, at least one of the one or more compute identifiers specifying one or more physical compute devices coupled to the host processor, wherein the one or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central processing unit (CPU) and at least one graphics processing unit (GPU); and selecting, by the application program, at least one of the one or more compute identifiers to cause one of the one or more physical compute devices to execute the one or more threads of the application program instead of the host processor, wherein the physical compute device caused to execute the one or more threads of the application program is either a CPU or a GPU.

6. A non-transitory machine-readable storage medium having instructions stored therein which, when executed by a machine, cause the machine to perform a method, the method comprising: sending, to a host processor from an application program, a request for one or more processing devices to be used to execute one or more threads of the application program, the request 
one or more processing devices; receiving, by the application program from the host processor, one or more compute identifiers that identify the one or more processing devices having device capabilities matching the processing requirement, at least one of the one or more compute identifiers specifying one or more physical compute devices coupled to the host processor, wherein the one 
or more physical compute devices are selected from a plurality of physical compute devices, the plurality of physical compute devices including at least one central processing unit (CPU) and at least one graphics processing unit (GPU); and selecting, by the application program, at least one of the one or more compute identifiers to cause one of the one or more physical compute devices to execute the one or more threads of the application program instead of the host processor, wherein the physical compute device caused to execute the one or more threads of the application program is either a CPU or a GPU.



8. The non-transitory machine-readable storage medium of claim 6, wherein the sending comprises: querying a processing configuration for the one or more physical compute devices by issuing application programming interface (API) calls to a platform layer, the processing configuration being associated with the device capabilities of the one or more physical compute devices, wherein the data representing the processing requirement is based on the queried processing configuration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 13 and 15 - 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborn et al., (US 6,768,901 B1) (hereinafter “Osborn”) in view of the prior art of record, Buck et al., (US 2008/0109795 A1) (hereinafter “Buck”).

Regarding claim 1, Osborn discloses; a computer implemented method, comprising: 
receiving, from a host application executing on a host processor and on a platform layer [i.e., processor (see figure 3)], [i.e., application (col. 2, line 41)], a request that specifies one or more processing capabilities for use by a processing task that can be performed by the host application, wherein the specified one or more processing capabilities are processing requirements for the processing task and specified by the host application [i.e., the application manager 16 also creates an abstract resource description 72 including virtual hardware resource object 74 which identify application hardware requirements and which are transmitted to the hardware resource manager (col. 3, lines 46 – 50)]; and
sending, from the platform layer, a compute identifier, a computer identifier that identifies at least one of a set of processors [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)]; wherein the host application uses the compute identifier to perform the processing task [i.e., by utilizing a cost function that measures the capability of the CRG, the CRG with the lowest cost function therefore is chosen", (col.8, lines 50-52); "Hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are respectively labeled with absolute resource IDs PI, P2, P3, P4. For purposes of discussion, the absolute resource IDs for hardware resources 266-272 and 274-280 are shown. However, all hardware resources in a system have such IDs, as the IDs enable the resources to be unambiguously identified across the system if a particular application absolutely requires a specific hardware resource.", (col.6, lines 49-59); and generating, by the host processor, a context for the compute device that corresponds to the selected compute identifier ("The application object layer 50 includes the virtual application objects 35, which are in an object specification 68 and which identify software application objects 36 necessary to run a system application. The application manager 16 retrieves the identified application objects 36 from the application object libraries 37 based on the virtual objects 35 in the object specification 68 and loads the objects 36 onto the allocated hardware resources 15 as indicated at 38.", (col.3, lines 37-44)].
Osborn does not disclose;

However, Buck discloses; 
at least one of the set of processors performs a plurality of tasks in parallel [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 2, Osborn discloses; the method of claim 1, wherein the processing task is allocated for a processor in the set of processors that is identified by the compute identifier, the allocating performed by the data processing system [i.e., hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are respectively labeled with absolute resource IDs PI, P2, P3, P4. For purposes of discussion, the absolute resource IDs for hardware resources 266-272 and 274-280 are shown. However, all hardware resources in a system have such IDs, as the IDs enable the resources to be unambiguously identified across the system if a particular application absolutely requires a specific hardware resource.", (col.6, lines 49-59)].  
Regarding claim 3, Osborn discloses; the method of claim 1 [(i.e., see claim 1 above)].  
Osborn dose not disclose;
wherein the set of processors includes processors that have different processing types
However, Buck discloses;
a set of processors includes processors that have different processing types [i.e., CPU 102 (page 1, par 0008), (see figure 1)], [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 4, Osborn discloses; the method of claim 3 [i.e., (see claim 3 above)].  

wherein a processing types can be a central processing unit and a graphics processing unit.
However, Buck discloses;
a processing types can be a central processing unit [i.e., CPU 102 (page 1, par 0008), (see figure 1)] and a graphics processing unit [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 5, Osborn discloses; the method of claim 1, wherein at least some of the set of processors are networked together in the data processing system [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 6, Osborn discloses; the method of claim 1, wherein a platform layer in the data processing system determines the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 7, Osborn discloses; the method of claim 1, wherein a runtime layer in the data processing system receives the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 8, Osborn discloses; the method of claim 1 [(i.e., see claim 1 above)].  
Osborn does not disclose;
wherein the processing task uses one or more threads that execute on separate processors in parallel on the set of processors.

processing task uses one or more threads that execute on separate processors in parallel on the set of processors [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 9, Osborn discloses; the method as in claim 1, wherein the compute identifier is received during a runtime of the application [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].
Regarding claim 10, Osborn discloses; a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method comprising: receiving, from a host application executing on a host processor and on a platform layer [i.e., processor (see figure 3)], [i.e., application (col. 2, line 41)], a request that specifies one or more processing capabilities for use by a processing task that can be performed by the host application, wherein the specified one or more processing capabilities are processing requirements for the processing task and specified by the host application [i.e., the application manager 16 also creates an abstract resource description 72 including virtual hardware resource object 74 which identify application hardware requirements and which are transmitted to the hardware resource manager (col. 3, lines 46 – 50)]; and
sending, from the platform layer, a compute identifier, a computer identifier that identifies at least one of a set of processors [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)]; wherein the host application uses the compute identifier to perform the processing task [i.e., 
Osborn does not disclose;
at least one of the set of processors performs a plurality of tasks in parallel.
However, Buck discloses; 
at least one of the set of processors performs a plurality of tasks in parallel [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 11, Osborn discloses; the machine-readable medium of claim 10, wherein the processing task is allocated for a processor in the set of processors that is identified by the compute identifier, the allocating performed by the data processing system [i.e., hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are 
Regarding claim 12, Osborn discloses; the machine-readable medium of claim 10 [(i.e., see claim 10 above)].  
Osborn dose not disclose;
wherein the set of processors includes processors that have different processing types
However, Buck discloses;
a set of processors includes processors that have different processing types [i.e., CPU 102 (page 1, par 0008), (see figure 1)], [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 13, Osborn discloses; the machine-readable medium of claim 12 [(i.e., see claim 12 above)].  
Osborn dose not disclose;
wherein a processing types can be a central processing unit and a graphics processing unit.
However, Buck discloses;
a processing types can be a central processing unit [i.e., CPU 102 (page 1, par 0008), (see figure 1)] and a graphics processing unit [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007). 
claim 15, Osborn discloses; the machine-readable medium of claim 10, wherein a platform layer in the data processing system determines the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 16, Osborn discloses; the machine-readable medium of claim 10, wherein a runtime layer in the data processing system receives the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 17, Osborn discloses; the machine-readable medium of claim 10 [(i.e., see claim 10 above)].  
Osborn does not disclose;
wherein the processing task uses one or more threads that execute on separate processors in parallel on the set of processors.
However, Buck discloses; 
processing task uses one or more threads that execute on separate processors in parallel on the set of processors [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 18, Osborn discloses; the machine-readable medium of claim 10, wherein the compute identifier is received during a runtime of the application [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/SYED A RONI/Primary Examiner, Art Unit 2194